Citation Nr: 0823609	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to June 
1981.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claims for service connection.  The veteran disagreed and 
timely appealed.  

In a March 2004 decision, the Board remanded the case for 
further development.  In a September 2006 decision, the Board 
remanded the case for further procedural and evidentiary 
development.  In an August 2007 decision, the Board remanded 
the case for rescheduling of a travel board hearing before a 
Veterans Law Judge.


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran does not have a current diagnosis of PTSD 
and is not a veteran of combat.  

2.  A preponderance of the evidence supports a conclusion 
that the veteran's tinea pedis disorder is unrelated to his 
active duty service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2007).


2.  Entitlement to service connection for tinea pedis is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD and tinea 
pedis which he incurred during service.  The Board will 
address first preliminary matters and then render opinions on 
the claims on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board most recently remanded the 
veteran's claim to allow a video-conference hearing to be 
scheduled before a VLJ.  In the July 2008 informal brief in 
support of the veteran's claims, the veteran's representative 
indicated the veteran cancelled his request for a hearing.  
Thus, the purpose of the August 2007 remand is moot.

The Board also notes that the Board twice remanded the claims 
for further procedural and evidentiary development.  
Specifically, in the March 2004 remand, the Board ordered VBA 
to provide the veteran with notice in accordance with 
38 C.F.R. § 3.159; seek records from a Dr. G.S.; and obtain 
any medical records regarding the veteran from the Social 
Security Administration (SSA).  As is discussed in greater 
detail below, VBA provided the veteran with proper notice 
pursuant to § 3.159 in letters dated April 2004 and October 
2006.  VBA unsuccessfully attempted obtain records from Dr. 
G.S., and was informed by SSA that they did not have any 
medical records pertaining to the veteran.  In the September 
2006 remand, the Board ordered further procedural notice to 
be provided to the veteran and for VBA to schedule a video 
conference before a VLJ.  The October 2006 notice was 
provided and the veteran failed to appear at an April 2007 
hearing that had been scheduled by VBA.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In this case, the Board finds that VBA substantially complied 
with all remand orders.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, VBA provided the veteran with October 2006 
notice of the information and evidence that was necessary to 
substantiate his claim for service connection by informing 
the veteran that the evidence must show that he had an injury 
in military service or a disease that began in or was made 
worse during military service, or there was an event in 
service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.


In addition, VBA notified the veteran in April 2004 and 
October 2006 that reasonable efforts would be made to help 
him obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.  Finally, VBA informed the claimant 
to submit any evidence in his possession that pertained to 
the claim. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice of how VA determines 
degree of disability and an effective date in letters dated 
March and October 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case. 
The veteran's service medical records and excerpts from his 
Army personnel file were obtained, and all pertinent VA 
medical records and all pertinent private medical records 
identified by the veteran are in the claims file.  The 
veteran received a medical examination in July 2001.  

The Board finds that VBA has fulfilled the duty to assist the 
veteran in this case, and specifically finds that the 
obligations under 38 C.F.R. § 3.159(c)(2) and (3) have been 
completed.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated above, the veteran has waived his right 
to a hearing before a VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2007);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The veteran essentially contends that he experienced several 
stressful events during service.  He contends that he and 
another U.S. soldier had to render aid to a Korean soldier 
who had been run over by a truck; he was worried about war 
and in fear of his safety, particularly after the Korean 
President was assassinated; and he had a friend killed by 
Alabama police.  See veteran's statement of January 2001.  He 
contends that these events, either alone or in concert, 
caused him to have intrusive thoughts and experience 
blackouts, and are the cause of his current PTSD.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, the Board notes 
that the evidence is mixed.  As indicated above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81.  See 
38 C.F.R. §§ 3.304(f) supra.  

The record includes a July 2001 psychological examination 
report indicating that the veteran suffered from alcohol 
abuse.  In fact, the examiner noted that the traumatic events 
stated above did not meet the criteria of trauma as defined 
in DSM-IV.  Thus, the examiner did not diagnose PTSD.

The Board notes that O.T., a psychologist, provided a 
February 28, 2001, diagnosis of PTSD, and noted that O.T. 
"believed [PTSD] resulted from his [the veteran's] stint in 
service."  There is no discussion of the traumatic events 
upon which the diagnosis was based, and there is no 
discussion to determine whether those events meet the 
criteria of a traumatic event as defined in DSM-IV.  There is 
also a September 1998 diagnosis of PTSD indicated in a VA 
domiciliary record; however, there is no factual basis for 
that diagnosis in the records; it is unclear who made the 
diagnosis or how they arrived at the diagnosis.

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998). The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

In this case, the only examination that provides any 
semblance of determining whether the veteran's purported PTSD 
symptoms meet the criteria of DSM-IV is the July 2001 VA 
examiner's report who did not diagnose PTSD because the 
traumatic events related by the veteran did not meet the DSM-
IV criteria.  For that reason, the Board finds that the 
probative weight of the diagnosis and medical opinion 
provided by O.T. and provided in 1998 is not as great as that 
of the July 2001 examiner.  Thus, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
as to element (1), current disability.  The claim fails on 
that basis alone.

With regard to Hickson element (2), the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  The Board 
finds that the record does not indicate and the veteran has 
not claimed that he is a combat veteran.  For that reason, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) supra; 38 C.F.R. § 3.304(d), (f) 
supra.

There is no evidence of any of the events the veteran has 
stated have been corroborated by credible evidence.  
Moreover, his statements are so vague and lacking in detail, 
that it is unlikely they ever could be corroborated.  There 
is no document that corroborates the veteran.  Indeed, the 
veteran was given a psychiatric examination in April 1981.  
The examiner determined that the veteran did not exhibit any 
significant psychopathology during service.  Finally, with 
regard to element (2), the Board observes that a medical 
opinion diagnosing post- traumatic stress disorder does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau. at 395 (1996); Cohen v. Brown, 10 
Vet. App.128, 142 (1997).  For these reasons, the Board finds 
that element (2) is not met and the claim fails on this basis 
too.

As to the third Hickson element, medical nexus, in the 
absence of a diagnosis of  PTSD and any stressor, it 
logically follows that there can be no nexus.  Indeed, there 
is no medical opinion of record which serves to link the 
veteran's claimed PTSD to an in-service stressor.  To the 
extent that the veteran himself contends that he has PTSD due 
to in-service stressors, it is now well-settled that as a lay 
person without medical training he is not competent to 
comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Thus, the claim fails on this third element too.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service-connection for PTSD in this matter.  
The benefits sought on appeal are accordingly denied.

2.  Entitlement to service connection for tinea pedis.

The relevant law and regulations pertaining to service 
connection - in general have been stated above and will not 
be repeated here.

Analysis

With regard to element (1), a current diagnosis of tinea 
pedis, the Board notes that a July 2001 VA medical examiner 
diagnosed the veteran with tinea pedis.  Thus, element (1) is 
met.

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board first notes 
that there is no record of a complaint of or treatment of any 
skin condition on the veteran's feet.  To the extent that the 
veteran contends that he had such a condition during service, 
the Board places far greater weight of probative value on the 
contemporaneous service department records, than it does on 
the more recent statements of the veteran, made in connection 
with his claims for monetary benefits from the government. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

Thus, the Board finds that a preponderance of the evidence 
supports a conclusion that the veteran did not have any in-
service incurrence of tinea pedis.  The claim fails on this 
basis alone.

Finally, with regard to element (3), medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, the Board finds that there is no evidence of any 
such nexus.  To the extent that the veteran so contends, as 
above, he is unqualified to make such a medical 
determination.  See Espiritu supra.  For those reasons, the 
Board finds that the claim fails on this basis as well.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinea pedis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


